Citation Nr: 0125006	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  95-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for skin disability 
affecting the lower legs and neck.

4.  Entitlement to service connection for left hand 
disability.

5.  Entitlement to service connection for left elbow 
disability.

6.  Entitlement to an increased disability rating for ulnar 
neuritis of the right hand, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased disability rating for 
epicondylitis of the right elbow, currently evaluated as 20 
percent disabling.

8.  Entitlement to an increased disability rating for 
tendinitis/bursitis of the right shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1970, from June 1972 to January 1980, and on active 
duty for training in May 1984.  Service in Vietnam is 
indicated by the evidence of record.

A June 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Seattle, Washington (the RO) 
granted service connection for ulnar neuritis of the right 
hand, assigning a 10 percent rating therefor; for 
epicondylitis of the right elbow, assigning a 10 percent 
rating therefor; and for tendinitis/bursitis of the right 
shoulder, assigning a 10 percent rating therefor.  The 
veteran duly appealed the June 1994 rating decision to the 
Board of Veterans' Appeals (the Board).  In March 1997, the 
Board remanded the case to the RO for further development.

In a September 1999 rating decision, the evaluation assigned 
the veteran's right elbow epicondylitis was increased to 20 
percent disabling.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his appeal as to the 
issue of an increased rating for right elbow epicondylitis.  
This claim is therefore before the Board for review.

In a November 2000 rating decision, service connection for 
low back, left hand, left elbow, and left shoulder 
disabilities, and for skin disability affecting the lower 
legs and neck, was denied.  In response to his Notice of 
Disagreement with the November 2000 decision, the veteran was 
provided with a Statement of the Case in April 2001 
addressing the above service connection issues.  In July 
2001, the veteran's representative submitted a VA Form 646 in 
which he identified the issues of service connection for low 
back, left hand, left elbow, and left shoulder disabilities, 
and for skin disability affecting the lower legs and neck, as 
on appeal, and indicated that a substantive appeal with 
respect to those issues had been timely filed.  Consequently, 
the representative's July 2001 statement, although not on the 
standard VA Form 9, constitutes a properly and timely filed 
substantive appeal with respect to the November 2000 RO 
decision, and the above service connection issues are 
therefore currently before the Board.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2001).

Other matters

The Board notes that the veteran, in a January 1995 
statement, raised the issue of entitlement to service 
connection for neck disability.  The Board notes that this 
unadjudicated claim is separate from the issue currently 
before the Board (service connection for skin disability 
affecting the neck), inasmuch as the veteran in his January 
1995 statement, as well as in several other statements, 
appears to be referring to an orthopedic or neurological 
condition affecting the neck, as opposed to a dermatological 
condition.  The issue of entitlement to service connection 
for neck disability is therefore referred to the RO for 
appropriate action.

The Board notes that the veteran, on the VA Form 9 he filed 
in January 2001 as his Notice of Disagreement with respect to 
the November 2000 rating decision denying his claims of 
entitlement to service connection for low back, left hand, 
left elbow, left shoulder and skin disability, indicated that 
he desired a hearing before a traveling member of the Board; 
he did not mention the increased rating issues for which he 
had already perfected an appeal except in passing (noting 
only that both of his hands, and not just his right hand, 
were injured in May 1984).  Following the issuance of the 
Statement of the Case addressing the service connection 
issues in April 2001, however, the veteran expressed no 
further desire for such a hearing.  In July 2001, the 
veteran's representative indicated that no hearing was 
requested.

38 C.F.R. § 20.703 provides that while an appellant or his or 
her representative may request a hearing before a traveling 
member of the Board when submitting the substantive appeal 
(VA Form 9) or anytime thereafter, requests for such hearings 
before a substantive appeal has been filed will be rejected.  
38 C.F.R. § 20.703 (2001).  Although the veteran requested a 
travel Board hearing on the VA Form 9 he submitted in January 
2001, that form only constituted a Notice of Disagreement 
with the November 2000 rating decision, and not a substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.202 (2001).  Moreover, as mentioned 
above, the veteran, in the January 2001 statement, only 
marginally referred to his increased rating claims, and 
actually presented no argument with respect to those issues.  
Accordingly, his January 2001 request for a travel Board 
hearing must be rejected.  38 C.F.R. § 20.703.  Since neither 
the veteran nor his representative has, at any time following 
the issuance of the April 2001 Statement of the Case, again 
requested a hearing before a member of the Board, the Board 
concludes that there is no pending request by the veteran or 
his representative for such a hearing. 

The issues of entitlement to increased ratings for ulnar 
neuritis of the right hand, epicondylitis of the right elbow 
and tendonitis/bursitis of the right shoulder, as well as the 
issues of entitlement to service connection for left hand and 
left shoulder disabilities, are addressed in the remand at 
the end of this decision.


FINDINGS OF FACT

1.  The clinical evidence of record does not demonstrate that 
the veteran has low back disability.

2.  The clinical evidence of record does not demonstrate that 
the veteran has left shoulder disability. 

3.  The clinical evidence of record does not demonstrate that 
the veteran has a skin disability affecting his lower legs or 
neck.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.6, 3.303 (2001).  

2.  Left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 (2001).  

3.  Skin disability affecting the lower legs and neck was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has low back and left shoulder 
disability, as well as skin disability affecting his lower 
legs and neck from his ankles to the mid calf.  He argues 
that he developed the low back and left shoulder disabilities 
when he fell during a period of active duty for training in 
May 1984.  He contends that the skin disability affecting his 
lower legs and neck originated during a period of active 
service.

In the interest of clarity, the Board will first review the 
pertinent law and regulations pertaining to the veteran's 
claims.  The Board will then address whether the VA's duty to 
inform and assist the veteran in the development of his 
claims has been fulfilled.  Then, with respect to each 
issues, the Board will report the factual background and then 
proceed to analyze the issue on appeal and render a decision.   


Pertinent law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 


Standard of Review

Once the evidence has been assembled, the Board has the duty 
to review the entire record and assess the credibility and 
weight to be given to the evidence.  See 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA's Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The VCAA redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and " merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629. 

In this case, the veteran's claims are not final and remain 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].   See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply]. 

Although the RO did not have the benefit of the explicit 
provisions of the regulations promulgated on August 29, 2001, 
the Board concludes, on review of the record, that VA's 
duties under the VCAA and the new regulations have been 
fulfilled.  

In this regard the Board notes that the veteran was advised 
on December 6, 2000 of the November 2000 rating decision 
which denied his claims of entitlement to service connection 
for left shoulder and low back disability, and for skin 
disability affecting his lower legs and neck.  Interestingly, 
the November 2000 rating decision denied the veteran's claims 
on the merits.  Following receipt of his Notice of 
Disagreement, the veteran was provided a Statement of the 
Case on April 9, 2001 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran's representative perfected the veteran's appeal 
by submitting a VA Form 646 in July 2001, in which the 
representative identified the issues of entitlement to 
service connection for low back and left shoulder disability, 
and for skin disability affecting his lower legs and neck, as 
on appeal.
 
In addition, the record reflects that the veteran was 
requested in May 2000 to provide evidence concerning his 
claimed disabilities, including medical evidence of a current 
low back or left shoulder disability, or of skin disability; 
the veteran did not respond to the May 2000 letter.  In 
January 2001, the RO notified the veteran of the passage of 
the VCAA, and explained that VA would assist him in obtaining 
additional records.  The letter listed for the veteran the 
evidence currently on file.  In the April 2001 Statement of 
the Case, the veteran was informed that no response from him 
had been received with respect to the May 2000 and January 
2001 letters.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and the Statement of the Case, as well 
as the May 2000 and January 2001 RO letters, informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

With respect to the VA's duty to assist the veteran, the 
Board notes that despite the May 2000 and January 2001 
letters to the veteran, the veteran has not identified any 
outstanding VA or private medical records which should be 
obtained.  Nor does the record suggest the presence of any 
such additional relevant medical records.  The Board notes in 
passing that the veteran has reported receiving chiropractic 
treatment for his back from D.D., D.C.  In October 1993, Dr. 
D. submitted a statement in which he essentially indicated 
that the "back" problem referred to by the veteran was 
located in the cervical spine; Dr. D. did not refer to the 
lower back.  Other evidence on file also documents treatment 
for upper thoracic spine involvement.  

The Board acknowledges that the veteran's representative has 
requested that VA obtain any service records associated with 
the veteran's service in the Washington Army National Guard, 
from which the veteran apparently retired in 1993.  The 
representative explained that any such records "might shed 
some light on [the veteran's] claim."  The Board notes that 
the veteran has neither requested that VA obtain any Army 
National Guard records, nor even suggested that such records 
would be germane to the instant claims.  

As will be discussed in detail at a later point in this 
decision, the veteran has neither submitted, nor suggested 
the existence of, any postservice medical evidence 
demonstrating current low back, left shoulder, or skin 
disability affecting his lower legs and neck.  It is well 
established that in order for service connection to be 
granted for a claimed disability, there must be evidence of 
the current existence of such claimed disability.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Furthermore, in 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit held 
that the statutory requirement for a "disability resulting" 
from injury or disease in service means a disability existing 
on or after the date of application for the benefit, as 
opposed to a disability existing at some time in the past.  
Id. at 1330-1332.  The veteran was discharged from the 
Washington Army National Guard in 1993.  He did not file a 
claim for service connection for low back, left shoulder or 
skin disability until 1999.  Postservice medical evidence 
dating from 1980, and extending well past 1993, is entirely 
negative for a diagnosis of low back, left shoulder or skin 
disability, and the veteran has not identified any 
outstanding medical evidence which would show any such 
disabilities.  In light of the above, the Board finds that 
the Army National Guard records referenced by the 
representative are not germane to the instant claims, since 
they could not establish the presence of a current low back, 
left shoulder, or skin disability.  The Board again points 
out that the veteran himself has not suggested that any 
outstanding National Guard records are relevant to his 
claims, and not even his representative has alleged that the 
records would in fact document any low back, left shoulder or 
skin disability.  Accordingly, the Board concludes that 
remand of the case for the purpose of obtaining any medical 
records for the veteran from the Washington Army National 
Guard is not warranted.

The Board also notes that complete medical records from the 
veteran's employer, the United States Postal Office, have not 
been obtained.  The Board points out, however, that neither 
the veteran nor his representative has suggested that any 
outstanding records from the employer would address any low 
back, left shoulder or skin disability.  Indeed, the veteran 
has consistently maintained that those records would document 
functional impairment caused by his service-connected right 
upper extremity disabilities.  As the veteran himself has not 
contended that any medical records from the United States 
Postal Service are germane to his low back, left shoulder and 
skin disability claims, the Board concludes that remand of 
the case for the purpose of obtaining any such records is not 
warranted prior to adjudication of the referenced claims.

The Board also notes that the veteran has not been afforded a 
VA examination which specifically addresses the current 
presence or absence of any low back, left shoulder, or skin 
disability which is related to service.  The Board notes in 
passing that the veteran was afforded VA examinations in 
April 1997, March 1999 and September 2000, in which he 
reported left shoulder pain, and a VA examination in March 
1999 in which he reported the onset of low back pain in 1984; 
none of the examiners diagnosed any low back or left shoulder 
disability.  In any event, the VCAA and implementing 
regulations provide that, in claims for disability 
compensation, VA will provide a medical examination if VA 
determines that it is necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(1); 66 Fed. Reg. 45,631 (August 29, 
2001) [to be codified at 38 C.F.R. § 3.159(c)(4)].  A medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but does, at a minimum, contain competent lay or 
medical evidence of a current diagnosed disability or of 
persistent or recurrent symptoms of disability.  38 U.S.C. 
§ 5103A(d)(2); 66 Fed. Reg. 45,631 (August 29, 2001) [to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)].  The Board notes 
that the implementing regulations define competent medical 
evidence as evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements or opinions.  66 Fed. Reg. 45,630 
(August 29, 2001) [to be codified at 38 C.F.R. 
§ 3.159(a)(1)].  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  66 Fed. Reg. 45,630 (August 29, 
2001) [to be codified at 38 C.F.R. § 3.159(a)(2)].
 
As indicated previously, and as will be described in detail 
later in this decision, there is no current medical evidence 
of any low back, left shoulder or skin disability affecting 
the lower legs and neck.  Nor is there any indication that 
the veteran is competent through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Since the diagnosis of disability or the attribution 
of symptoms to a disability is within the province of 
medical, and not lay, expertise, the Board concludes that a 
medical examination with respect to the veteran's claimed low 
back, left shoulder and skin disability of the lower legs and 
neck is not necessary in the instant case, and that there is 
enough evidence in the record as it is presently constituted 
to decide the claim.  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [the VA's duty to assist is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim].  A remand of the case for the purpose of affording 
the veteran a VA examination with respect to the above 
disabilities is therefore not warranted.

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claim 
have been fulfilled.  The Board also notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claims, 
and have in fact done so.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  Further 
development and further expending of VA's resources is 
therefore not warranted.   

1.  Service connection for low back disability

Factual background

Service medical records document that the veteran in May 1976 
complained of pain radiating to his low back, which was 
associated by his treating physicians to an upper respiratory 
infection.  In July 1976, the veteran sustained a contusion 
of his coccyx.  On follow up evaluation later that month, 
however, he denied experiencing any further low back 
complaints; physical examination was normal, and the veteran 
was considered completely recovered.  The veteran's October 
1979 examination for discharge from active service was 
negative for any complaints, findings or diagnosis associated 
with his low back. 

Postservice treatment records from September 1980 are 
negative for any complaints or findings relating to the 
veteran's low back.

Service medical records for a period of active duty for 
training in May 1984 show that the veteran injured his right 
hand at that time, but are negative for any reference to any 
low back complaints.

In an October 1993 statement, D.D., D.C., related that the 
veteran had fallen onto his outstretched right arm and hand 
in May 1984.  Dr. D. noted that his physical examination of 
the veteran had disclosed the presence of an elevated rib in 
the right supraclavicular region, and that X-ray studies 
showed cervical spine abnormalities and suspected 
costovertebral dislocation of rib 1 on the right.  Dr. D. 
indicated that the treatment plan for the veteran would 
consist of chiropractic adjustments to relieve fixation of 
the cervical spine and first rib.  A November 1993 X-ray 
study on file indicates that the first rib articulates with 
the thoracic spine at T1.

At a December 1993 hearing before a hearing officer at the 
RO, the veteran reported receiving treatment by a 
chiropractor for a rib problem affecting his back.
 
On VA examination in March 1994, the veteran reported 
receiving chiropractic treatment for his spine.  He did not 
report to the examiner any low back complaints, however, and 
no low back abnormalities were reported on examination.

At a May 1995 hearing before a hearing officer, the veteran 
reported receiving heat treatments on his back and neck area 
by a massage therapist.

On VA examination in March 1999, the veteran reported that he 
had developed low back pain within three weeks of the May 
1984 accident in which he injured his right upper extremity.  
Following physical examination, the examiner did not diagnose 
low back disability.  

In December 1999, the veteran filed the instant claim for 
service connection for low back disability.

The veteran was afforded a VA examination in September 2000.  
He did not report any low back complaints at that time, and 
no low back abnormalities were reported by the examiner.


Analysis

Although the veteran was treated on one occasion for pain 
radiating to his low back, and on other occasion for a 
coccygeal contusion, no further low back complaints or 
findings were recorded during the veteran's active duty 
service after July 1976, and his October 1979 examination for 
discharge is negative for any complaints or findings 
regarding low back disability.  Moreover, the service medical 
records documenting the veteran's right hand injury in May 
1984 are negative for any reference to low back involvement, 
complaints or findings, and there is no postservice medical 
evidence at all of any low back disability.  To the extent 
that a back disability has been demonstrated by the evidence 
of record, it is limited to the veteran's cervical and 
thoracic spine; such upper back and/or cervical spine 
disabilities are not currently before the Board.  

Moreover, the Board notes that the veteran reported low back 
disability at his March 1999 VA examination, but that the 
March 1999 examiner, following physical evaluation of the 
veteran, did not diagnose any low back disability.  In sum, 
therefore, there simply is no medical evidence on file after 
July 1976 of a diagnosed low back disability, or which 
otherwise suggests the presence of such disability.

The only evidence of a current low back disability consists 
of the lay statements of the veteran.  However, there is no 
indication that the veteran has the training, education or 
expertise to speak to medical matters, and as a layperson, 
therefore, he is not competent to offer medical opinions 
regarding the diagnosis of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the instant case, 
therefore, although the veteran has reported low back 
disability to an examining physician, there remains no 
medical diagnosis of such disability of record, and 
consequently the only evidence in favor of the veteran's 
claim consists of his statements.  As discussed above, 
however, his statements may not be accepted as competent 
evidence of a current diagnosis of medical disability.  In 
light of the absence of any competent medical evidence in 
favor of the veteran's claim, particularly with respect to 
the presence of current low back disability, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for low back disability.  
See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001); Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); Allday v. Brown, 7 Vet. 
App. 517, 527-8 (1995).

2.  Service connection for left shoulder disability

Factual background

Service medical records document treatment in October 1973 
for a bone bruise to the veteran's left scapula, which he 
reported sustaining after falling off of a chair; X-ray 
studies were negative for evidence of fracture.  In January 
1978, the veteran complained of left shoulder soreness and 
was diagnosed with muscle spasms.  In August 1979, he 
complained of left-sided scapular pain.  The veteran's 
October 1979 examination for discharge from active duty is 
negative for any complaints, findings or diagnosis of left 
shoulder disability.

Postservice treatment records from September 1980 are 
negative for any complaints or findings regarding the left 
shoulder.

Service medical records for a period of active duty for 
training in May 1984 show that the veteran injured his right 
hand in May 1984, but are negative for any reference to left 
shoulder complaints.

On VA orthopedic examination in November 1987, the veteran's 
right upper extremity complaints were recorded, but no left 
upper extremity problems were mentioned.  Physical 
examination did not disclose any left upper extremity 
abnormalities.
 
In a February 1993 statement, S.E., L.M.T., indicated that 
the veteran had presented in 1988 with complaints of pain 
predominantly affecting his right side.

At a December 1993 hearing before a hearing officer at the 
RO, the veteran reported that the fall he sustained in May 
1984 also involved his left upper extremity, although he 
testified that he had fallen onto his right shoulder.  He did 
not state whether he had any current left shoulder problems.

On VA examination in March 1994, no left shoulder complaints 
were recorded, and no left shoulder abnormalities were 
identified on examination.

On VA examination in April 1997, the veteran reported 
experiencing left shoulder pain.  On physical examination, 
the veteran was noted to evidence poor effort and functional 
overlay in strength testing of the left upper extremity, 
although the examiner noted that he was unable to detect any 
actual weakness in that extremity.  Deep tendon reflexes were 
trace in the biceps, 1+ in the triceps, and 1+ in the 
brachial radialis.  No diagnosis of left shoulder disability 
was rendered.

The veteran underwent an electromyograph (EMG) study in May 
1997, at which time he reported the recent onset of left 
shoulder pain that he claimed was similar to his right upper 
extremity pain.  Physical examination disclosed ratchety 
weakness on manual muscle testing of the upper limb distal 
muscles which was largely symmetric; no muscle atrophy was 
evident.  No diagnosis of left shoulder disability was 
rendered.

On VA examination in March 1999, the veteran reported left 
shoulder complaints; no diagnosis of left shoulder disability 
was made.

In December 1999, the veteran filed his claim for service 
connection for left shoulder disability.

On VA examination in September 2000, the veteran reported 
that he had gradually developed left shoulder symptoms 
following his May 1984 injury in service while on active duty 
for training.  Following physical examination of the veteran, 
no diagnosis of left shoulder disability was rendered.

Analysis

Although the veteran was treated on several occasions in 
service for left shoulder complaints, there is no postservice 
medical evidence of left shoulder disability at all, or 
indeed any reference by the veteran to left shoulder 
complaints until more than 10 years after his period of 
active service ending in 1980.  Moreover, while the veteran 
clearly injured his right hand in May 1984 while on active 
duty for training, records associated with that injury are 
entirely negative for any reference to the veteran's left 
shoulder.  The veteran was examined by VA in April 1997, May 
1997, March 1999 and September 2000, at which time he 
reported left shoulder complaints, but none of the examiners 
diagnosed any left shoulder disability.  In sum, there simply 
is no postservice medical evidence of left shoulder 
disability.

In the instant case, therefore, the only evidence of a 
current diagnosis of left shoulder disability consists of the 
lay statements of the veteran.  As a layperson, however, the 
veteran is not competent to offer medical opinions regarding 
the diagnosis of disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Since the veteran's statements 
concerning the presence of left shoulder disability do not 
constitute competent medical evidence, and in light of the 
absence of any medical evidence on file diagnosing left 
shoulder disability, particularly after several VA 
examinations of the veteran's upper extremities, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for left shoulder 
disability.  See Chelte, supra; Gilbert, supra.  The benefit 
sought on appeal is denied.

3.  Service connection for skin disability affecting the 
lower legs and neck

Factual background

Service medical records document treatment in October 1968 
for a maculo-papular eruption affecting the veteran's chest 
and arms.  In May 1969 he was treated for miliaria affecting 
his abdomen, back and legs; he was advised to take Vitamin C, 
to reduce his exposure to heat, and to keep clean and dry.  
In July 1975, he was treated for cellulitis of the left foot.  
The service medical records are otherwise negative for any 
reference to skin problems.  The veteran's October 1979 
examination for discharge from active service is negative for 
any complaints, findings or diagnosis of skin disability.

In January 1980, the veteran filed a claim seeking service 
connection for bilateral knee disability and a tooth 
disability; his claim mentioned nothing about skin problems.

Postservice treatment records from September 1980 are 
negative for any reference to skin problems affecting the 
veteran's legs or neck.

In December 1999, the veteran filed a claim for service 
connection for a rash affecting his lower legs from the ankle 
to the mid calf.  In a January 2001 statement, the veteran 
indicated that he had first filed a claim for skin disability 
in 1970.

Analysis

Although the veteran was treated for skin problems including 
miliaria and left foot cellulitis in service, his examination 
for discharge is negative for any complaints, finding or 
diagnosis of skin disability.  Moreover, and more 
importantly, there is no postservice medical evidence on file 
of any skin disorder affecting the veteran's lower legs or 
neck.  Indeed, the Board notes that there is not even any 
reference to skin disability in any postservice medical 
evidence of record, and in point of fact the first reference 
to skin disability after service was in December 1999, when 
he filed the instant claim.  The Board acknowledges in 
passing that the veteran believes that he first filed a claim 
for skin disability in January 1970, but points out that his 
statement is unsupported by the record.  The record clearly 
shows that his first claim for any disability was filed in 
January 1980, and that even at that time, he did not mention 
any skin problems.  As indicated above, the first reference 
on file to a skin disorder is the veteran's December 1999 
claim.

In any event, there is no postservice medical evidence on 
file of a skin disability affecting the veteran's lower legs 
and neck, and the only evidence of record diagnosing such a 
condition consists of the lay statements of the veteran.  As 
discussed previously, however, there is no indication that 
the veteran is qualified by training, education or experience 
to opine as to medical matters; his lay statements therefore 
can not be accepted as establishing a diagnosis of skin 
disability.  See Espiritu, supra; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) [where the issue involves questions of 
medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required].  In the absence of 
any competent medical evidence of current disability, 
therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for skin disability affecting his lower legs and 
neck.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra; Allday, supra.  

The Board is of course aware that service in Vietnam is 
indicated by the evidence on file, and that 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.309(e) 
(2001) provides for presumptive service connection when a 
veteran who served in Vietnam thereafter develops certain 
disorders, including skin disorders such as chloracne or 
other acneform disease consistent with chloracne.  But see 
McCartt v. West, 12 Vet. App. 164, 167 (1999) [in order to be 
afforded the presumption of exposure to certain herbicide 
agents, the record must show both service in Vietnam during 
the Vietnam Era, and the presence of one of the diseases 
specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)].  
Since, however, there simply is no current evidence of any 
skin disability in the instant case, let alone one subject to 
presumptive service connection, the provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) are not for application.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, his claim is denied.



ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for skin disability 
affecting the lower legs and neck is denied.


REMAND

The veteran asserts that he is entitled to increased ratings 
for ulnar neuritis of the right hand, epicondylitis of the 
right elbow, and tendinitis/bursitis of the right shoulder, 
due to pain and limitation of motion in the right hand, right 
elbow, and right shoulder. He states that pain in the right 
hand, elbow and shoulder makes it difficult for him to 
perform his job and that he has physical limitations due to 
the injury.

The veteran also contends that he has left hand and left 
elbow disability as the result of an injury sustained in May 
1984 while on active duty for training.

Factual background

1.  Increased rating issues

The Board, in its March 1997 remand, determined that 
additional development was required with respect to the 
veteran's right hand, elbow and shoulder disabilities.  The 
remand noted that the most recent examinations on file had 
not examined the veteran's right hand, and that it was 
therefore unclear as to what the current residuals of the 
ulnar neuritis of the right hand were.  The remand also noted 
that the evidence on file with respect to the veteran's right 
elbow disability was inadequate for adjudication purposes, 
and that the present medical condition of the veteran's right 
shoulder disability was unclear.  

The March 1997 remand accordingly requested that the RO 
schedule the veteran for a VA examination of his right hand, 
elbow and shoulder disabilities, the examiner for which was 
to comment on the etiology of the veteran's right hand, elbow 
and shoulder pain.  The examiner was also to conduct all 
indicated testing, to include, if necessary, nerve conduction 
testing and Magnetic Resonance Imaging studies.  Lastly, the 
examiner was to evaluate the veteran's right wrist and 
determine if the pain associated with the right wrist, which 
the veteran had reported recently, was related to service-
connected injury.  The Board's March 1997 remand also 
requested that the RO obtain any and all medical records from 
the veteran's employer regarding physical examinations 
conducted pursuant to the veteran's employment.
 
The record reflects that the RO, in April 1997, requested 
that the veteran provide copies of all medical reports from 
private doctors or hospitals.  He was advised to complete and 
return enclosed authorization forms if he desired that the RO 
obtain the referenced treatment records on his behalf.  The 
record reflects that the veteran never responded to the April 
1997 letter.  The RO did not otherwise make any attempts to 
obtain records from the veteran's employer, the United States 
Postal Service.

The record reflects that the veteran was afforded a VA 
examination in April 1997, at which time he reported right 
upper extremity pain.  He denied any definite numbness, but 
he reported that his symptoms were exertion related.  He also 
reported experiencing loss of grip strength in his right 
hand.  Physical examination disclosed the presence of right 
wrist and elbow tenderness, with pain on testing against 
resistance of his right forearm, wrist and elbow.  The 
examiner noted, however, that the veteran exhibited 
significant pain behavior and functional overlay with 
extremely poor effort, to the point where the examiner 
concluded it was futile to test the veteran's strength 
against resistance of the right arm and hand.  The examiner 
did specifically note the absence of any atrophy of the right 
upper extremity, and concluded that there was a good 
indication that the veteran was giving poor effort, as 
opposed to any degree of paralysis.  The veteran exhibited 
decreased sensation to pinprick diffusely and 
circumferentially from the right shoulder distally to involve 
the whole arm, hand and all five fingers.  His deep tendon 
reflexes were trace in the biceps, 1+ in the triceps, and 1+ 
in the brachial radialis, bilaterally.  

The examiner diagnosed right forearm and hand pain of unknown 
etiology, rule out right ulnar neuropathy, right cubital 
tunnel syndrome.  The examiner noted that there was no 
clinical evidence suggesting any ulnar neuropathy involving 
the right elbow, but that an EMG study would aid in 
clarifying whether the veteran in fact had such pathology.

The veteran underwent an EMG study in May 1997, the report of 
which disclosed that on physical examination, the veteran 
exhibited ratchety weakness on manual muscle testing of the 
upper limb distal muscles, although no muscle atrophy in the 
upper limbs or hand deformity was evident.  Diagnostic 
testing disclosed normal right ulnar motor and sensory 
responses.  Median motor and sensory distal latencies were 
more than 2 standard deviations above the normal mean value, 
although peak amplitude was within normal limits.  There was 
normal median F-wave, bilaterally, but absent ulnar F-wave, 
bilaterally.  The impression was possible abnormal study, and 
the examiner noted that the absence of bilateral ulnar F-
waves raised the concern of more central conduction integrity 
involving T1/C8 roots.  She noted, however, that there was no 
electrodiagnostic evidence of right ulnar neuropathy across 
the elbow or distal to the elbow.  Nevertheless, the 
physician conducting the EMG recommended a needle examination 
to assess if there was denervation of paraspinal muscles 
and/or in the right upper limb in a myotomal distribution.  
She also recommended a "SEP" study of the ulnar nerve, and 
indicated that the EMG laboratory would schedule the veteran 
for the recommended studies.

In an addendum to his examination report, the April 1997 
examiner indicated that he had reviewed the report of the May 
1997 EMG study, but concluded that since the abnormal 
findings were bilateral in nature, they were not related to 
the service-connected disability of the right hand and wrist.

The veteran was afforded another VA examination in March 
1999, at which time the examiner noted that workups following 
the May 1984 injury showed normal median nerve function.  The 
veteran's current complaints included tingling in his right 
hand, as well pain in the right shoulder, elbow and wrist.  
He denied any significant weakness, but reported occasionally 
dropping objects from both hands.  Physical examination 
disclosed tenderness about the right shoulder, but no 
crepitation.  Impingement testing was negative.  On range of 
motion testing of the right shoulder, the veteran exhibited 
extension to 110 degrees, adduction to 80 degrees, internal 
rotation to 65 degrees, and external rotation to 90 degrees.  
Strength was full in the right upper extremity, without 
evidence of atrophy.  Deep tendon reflexes were 2-/4 in the 
right upper extremity.  The veteran had a negative Tinel at 
the wrist and elbow, bilaterally.  Phalen's maneuver was 
negative at the wrists.  There was mild tenderness to 
percussion over the medial and lateral epicondyle, but no 
paresthesias into the fingers was noted.  There was patchy 
decrease in temperature sense in the second through fifth 
digits of both hands, but there was no consistently 
reproducible pattern of sensory loss.  The examiner indicated 
that he saw no need for further testing of the shoulder and 
elbow at that time, in light of the above clinical findings.  
In a June 1999 addendum, the examiner reported that the 
veteran's right shoulder abduction on examination was to 170 
degrees, and that range of right elbow motion testing 
disclosed extension to 0 degrees and flexion to 80 degrees, 
with tenderness at the right cubital tunnel.

In October 1999, the veteran submitted some documents from 
his employer for March 1999 to April 1999.  The documents 
indicate that he had withdrawn from dexterity training.

On file is the report of a September 2000 VA examination of 
the veteran.  The examiner noted that the veteran was 
experiencing many problems reflecting a functional 
impairment.  The veteran complained of bilateral elbow pain 
and weakness, as well as pain, weakness, paresthesias, 
numbness and tingling affecting both forearms and hands on 
the ulnar border, and he indicated that his right grip 
strength was weaker than his left.  He also reported right 
shoulder pain and weakness.  The Board notes that while 
findings on physical examination of the veteran were 
reported, the examination report contains rather obvious 
transcription errors.  For example, the report states the 
following with respect to range of shoulder motion: 
"[a]bduction and flexion of the left shoulder is [to] 180 
degrees and the left shoulder is [to] 165 degrees, beyond 
which passive movement causes pain and active movement also 
causes pain.  He cannot do this against resistance on the 
left[,] but can on the left."  The examiner did note, 
however, that the veteran exhibited decreased right hand grip 
strength, as well as diminished appreciation of light touch 
and pinprick of the ulnar border of the right hand.  The 
veteran's right wrist was tender.  The examiner diagnosed 
bilateral ulnar neuritis as shown on electromyography, as 
well as bilateral elbow epicondylitis with tenderness and 
functional deficits.  He also diagnosed right shoulder 
supraspinatus tendinitis and mild bursitis of the right 
wrist.

On file is the report of an EMG study conducted in September 
2000.  Physical examination at that time showed that the 
veteran's deep tendon reflexes were 2/4 and equal.  Strength 
testing was 4/5 in all groups.  Diagnostic testing disclosed 
prolonged median transcarpal latencies bilaterally, but 
normal ulnar transcarpal studies.  Ulnar motor and F-wave 
studies were symmetric and within normal limits.  There was 
normal ulnar motor inching across the cubital tunnel.  The 
impression was that there was normal ulnar nerve function, 
but mild slowing of median conduction across both wrists 
compatible with mild carpal tunnel syndrome, somewhat worse 
on the right.

2.  Service connection issues

Service medical records for a period of active duty for 
training in May 1984 document that the veteran injured his 
right hand.  None of the veteran's service medical records 
refer to left hand or elbow complaints.

Postservice treatment records from September 1980 show that 
the veteran presented in June 1981 with a three week history 
of left middle finger pain; physical examination disclosed 
the presence of a cystic-like lesion.  In February 1996, the 
veteran reported experiencing left elbow pain; physical 
examination showed evidence of lateral epicondylitis on the 
left elbow.

At his December 1993 hearing before a hearing officer at the 
RO, the veteran reported that his May 1984 accident also 
involved his left upper extremity.
 
At a VA examination in March 1994, the veteran was diagnosed 
with bilateral lateral humeral epicondylitis.

The veteran was afforded an EMG study in May 1997, at which 
time he reported the recent onset of left elbow pain similar 
to the pain associated with his right upper extremity.

In December 1999, the veteran filed his claim for service 
connection for left hand and left elbow disabilities.

On VA examination in September 2000, the veteran reported 
that he had strained his left elbow in the May 1984 accident.  
His current complaints included bilateral elbow pain and 
pain, weakness paresthesias, numbness and tingling in both 
forearms and hands on the ulnar border.  On physical 
examination, the examiner noted the presence of slightly 
diminished sensation of the left hand.  The examiner 
diagnosed bilateral ulnar neuritis as shown on 
electromyography, as well as bilateral elbow epicondylitis 
with tenderness and functional deficits.

On file is the report of a September 2000 EMG study.  The 
report indicates that on diagnostic testing, there was normal 
ulnar nerve function, but mild slowing of median conduction 
across both wrists compatible with mild carpal tunnel 
syndrome, somewhat worse on the right.

Reasons for remand

As noted previously, the Board, in its March 1997 remand, 
requested that the veteran be afforded a VA examination 
addressing the etiology of his right hand, elbow and shoulder 
pain, and addressing whether his right wrist pain was related 
to his service-connected injury.  The Board's remand also 
required that all indicated studies be conducted in 
connection with the veteran's increased rating claims.

The Board has set out in detail the evidence added to the 
record since the March 1997 remand to show that, despite the 
veteran's attendance at VA examinations in April 1997, March 
1999 and September 2000, the record remains conflicted with 
respect to the etiology of the veteran's right hand, elbow 
and shoulder pain.  For instance, the April 1997 examiner 
described the presence of significant functional overlay in 
connection with the complaints of pain and weakness, but 
diagnosed right forearm and hand pain of unknown etiology.  
The March 1999 examiner did not mention any functional 
overlay, but still failed to address the etiology of any 
right upper extremity pain.  The September 2000 examiner also 
did not address the etiology of any right upper extremity 
pain.  In addition, none of the examiners addressed whether 
the veteran's right wrist pain was related to his service-
connected injury.  As detailed previously, the September 2000 
examiner diagnosed right wrist bursitis, and the September 
2000 EMG study showed evidence of median nerve pathology 
affecting the right wrist.

In sum, the evidence of record remains inadequate for the 
purpose of adjudicating the veteran's increased rating 
claims.

In addition, although the physician who conducted the May 
1997 EMG study recommended that the veteran undergo a needle 
examination and a "SEP" study of the ulnar nerve, there is 
no indication that either study was accomplished.  See Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991) [statutory duty 
to assist not complied with where VA failed to follow up on a 
suggestion by an examining physician that additional 
diagnostic studies might be in order].  The Board is 
cognizant, however, that the March 1999 examiner indicated 
that he saw no need for further testing of the right shoulder 
and elbow, based on the veteran's clinical presentation.  
After reviewing the above examination reports, the Board 
finds that it remains unclear whether further studies of the 
right upper extremity, as recommended by the May 1997 
examiner, are warranted.   

With respect to the veteran's claims for service connection 
for left hand and left elbow disabilities, the Board notes 
that the evidence on file supports the current presence of 
those disabilities.  In particular, the March 1994 and 
September 2000 VA examinations diagnosed left elbow 
epicondylitis, and the September 2000 examiner additionally 
noted the presence of decreased sensation of the left hand 
and diagnosed bilateral ulnar neuritis.  The Board notes that 
the September 2000 EMG study documented the presence of 
bilateral median nerve pathology.  The Board notes that the 
veteran has not been afforded a VA examination which 
addresses the etiology of his left hand and left elbow 
disabilities.  See 66 Fed. Reg. 45,631 (August 29, 2001) [to 
be codified at 38 C.F.R. § 3.159(c)(4)]; Green, supra, at 124 
[fulfillment of duty to assist includes the conduct of 
thorough and contemporaneous medical examination]. 

The Board is also of the opinion, in light of the veteran's 
contentions with respect to the impact of his service-
connected disabilities on his performance at work, that the 
RO should again attempt to obtain medical records from his 
employer.

The Board lastly notes that the veteran was discharged in 
October 1993 from the Washington Army National Guard.  Any 
service medical records associated with his service in the 
Army National Guard are relevant to his claims for service 
connection for left hand and elbow disabilities, because they 
can potentially provide information with respect to the onset 
of those disabilities.  The referenced records should 
therefore be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
pending claims.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file all records identified by the 
veteran which are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The RO should contact the 
National Personnel Records Center 
(NPRC) and request that NPRC search 
its records for any additional 
service medical records for the 
veteran for his service in the Army 
National Guard of the State of 
Washington.

4.  After obtaining any necessary 
authorization from the veteran, the 
RO should contact the veteran's 
employer and request that the 
employer provide any and all medical 
records, to include any physical 
examination reports, for the veteran 
in its possession.

5.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by 
his service-connected ulnar neuritis 
of the right hand, epicondylitis of 
the right elbow and 
tendinitis/bursitis of the right 
shoulder; and the nature, extent and 
etiology of any left hand and left 
elbow disabilities.  Any diagnostic 
studies deemed to be necessary by 
the examiner should be performed.  
The examiner should specifically 
indicate whether it is necessary to 
conduct the two additional studies 
recommended by the May 1997 EMG 
examiner.  The examiner should also 
specifically comment on the cause of 
and impairment due to the veteran's 
reported pain of the right hand, 
right elbow and right shoulder.  The 
examiner should also evaluate the 
veteran's right wrist and determine 
if the pain associated therewith is 
related to the service-connected 
injury.  

Ranges of motion, in degrees, should 
be recorded, to include that portion 
of range of motion limited by pain, 
as well as normal ranges of motion 
for comparison.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The examining 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
If there is voluntary limitation of 
motion or other evidence of lack of 
cooperation on the part of the 
veteran, this should be specifically 
indicated in the examination report.  
To the extent possible, the 
manifestations of the service-
connected ulnar neuritis of the 
right hand should be distinguished 
from those of any other disorder 
found to be present.  If the 
examiner deems it to be necessary, 
specialist consultations should be 
scheduled.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's right hand, right elbow 
and right shoulder disabilities on 
his ability to work.  With respect 
to the veteran's claimed left hand 
and left elbow disabilities, the 
examiner should provide an opinion, 
with respect to each disability, as 
to whether it is at least as likely 
as not that such disability is 
etiologically related to service, 
including to the May 1984 injury 
occurring during the veteran's 
period of active duty for training.  
The examination report must be 
associated with the veteran's VA 
claims folder.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should readjudicate the issues 
remaining on appeal.  In 
readjudicating the veteran's 
increased rating claims, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities, 
and should also consider the 
application of 38 C.F.R. §§ 4.40 and 
4.45.  

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issues in appellate status and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should be provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	Sandra L. Smith
	Acting Member, Board of Veterans' Appeals



 



